


June 18, 2012


Neil Renninger
125 Sleepy Hollow Lane
Orinda, CA 94563


Dear Neil:


This letter (sometimes referred to herein as the "Agreement") sets forth the
terms and conditions of your separation from Amyris, Inc. ("Amyris" or the
"Company"). Your last day of employment at Amyris will be June 30, 2012 (the
"Separation Date"), and you will be paid on that date all wages, including any
accrued but unused vacation, subject to standard payroll deductions and
withholdings. You have not earned and you will not be paid any bonus for fiscal
2012.


Your Amyris equity awards (options and restricted stock units) will remain
outstanding and continue to vest according to their terms subject to your
continued service as a member of the Company Board of Directors and all other
terms of the award agreements. Following your Separation Date, you may become
eligible for non-employee director compensation according to the standard
director compensation program, subject to approval by the Board of Directors.


Your health benefits through Amyris, including (but not limited to):
comprehensive medical, dental and vision insurance coverage, long term
disability, life, and AD&D, as well as vacation accruals, and the opportunity
for program participation in the Amyris 401K plan, will cease effective as of
the Separation Date. Subsequent to this date, you may have the ability to extend
your medical, dental and vision coverage under the federal COBRA law, or if
applicable, state insurance laws, at your own expense.


You will be entitled to the above benefits whether or not you sign this
Agreement below. However, you will only receive the benefits described in the
bullet points below if you agree to and comply with all of the terms of this
Agreement, including those that follow.


In exchange for your agreement to the following terms, including the release of
claims set forth herein (the "Release") attached hereto as Exhibit A by no
earlier than your Separation Date and no later than the deadline for returning
the Release (as set forth therein) and your compliance with the terms of this
Agreement, Amyris will provide you with additional assistance for your
transition from Amyris, as outlined below:


•
Amyris will provide you with severance payments in an amount equivalent to your
current salary for 12 months beyond the Separation Date, payable on the
Company's regular payroll dates, provided that these payments will be terminated
as of the date you (1) commence employment with another employer or (2)
participate in any consulting or advisory arrangement or any other arrangement
(other than an arrangement serving Amyris or its subsidiaries) that involves any
form of remuneration at a rate of more than $2,500 per month or more than
$10,000 per year, including remuneration for services performed by you as an
officer, director, employee, representative or agent of, or in any other
capacity for, any other person or entity (each, an "Engagement).





--------------------------------------------------------------------------------




•
If you timely elect to continue your health insurance coverage under COBRA
following your Separation Date, then Amyris will pay your monthly premium under
COBRA until the earlier of (i) 12 months following the Separation Date, or (ii)
the date upon which you commence employment with another entity other than
Amyris or participate in any other Engagement.



•
The vesting and exercisability of all outstanding unexercised stock options you
currently hold will be accelerated in full immediately following the expiration
of the seven-day revocation period in the Release. Such stock options may be
exercised pursuant to the terms of (and in accordance with any applicable
post-termination exercise period will, following the expiration of the seven-day
revocation period in the Release, be extended such that you will have the longer
of (i) one year after the Separation Date or (ii) three months after the date of
termination of your service as a director of the Company to exercise such
options. In addition, the vesting of all outstanding restricted stock unit
awards you currently hold will be accelerated in full immediately following the
expiration of the seven-day revocation period in the Release; provided, however,
that, if you do not sign the Release by the deadline, or you revoke the Release,
as of the date of such failure to sign or such revocation, whichever is earlier,
and you are no longer serving as a director of the Company, all units subject to
such awards will be forfeited to the Company and all your rights to the units
will immediately terminate and be forfeited. Notwithstanding the termination
provisions thereof, such restricted stock unit awards will remain outstanding
following the Separation Date and, if applicable, the date of termination of
your service as a director through the date of their termination or acceleration
as described herein.



If you deliver the Release by the deadline for the Release, Amyris will commence
payment to you of the salary continuation described in this Agreement on or
before the first regular payroll date that is at least 10 days following your
separation from service (as defined below). The first payment thereof will
include a catch-up payment covering the amount that would have otherwise been
paid during the period between your termination of employment and the first
payment date but for the application of this provision, and the balance of the
installments will be payable over the remainder of the twelve month period.


You will notify Amyris in writing within five days of your receipt of an offer
of employment with any entity other than Amyris or for any other type of
Engagement, and will accordingly identify the date upon which you will commence
such employment or Engagement in such writing; the salary and benefits
continuation benefits provided above are intended to be provided to you as you
actively seek future employment or another Engagement, and therefore, as noted,
will cease once you have secured such employment or Engagement.


You acknowledge and agree that the foregoing benefits will constitute
satisfaction in full by Amyris of all benefits to which you may be entitled in
connection with the termination of your employment and that such benefits are
payable only upon your satisfaction of all conditions herein.


By your Separation Date, you will return to the Company all Company documents
(and all copies thereof) and other Company property and materials in your
possession, or your control, including, but not limited to, Company files,
laptop, Blackberry, notes, memoranda, correspondence, lists, drawings, records,
plans and forecasts, financial information, personnel information, customer and
customer prospect information, sales and marketing information, product
development and pricing information, specifications, computer-recorded
information, tangible property, credit cards, entry




--------------------------------------------------------------------------------




cards, identification badges and keys; and any materials of any kind which
contain or embody any proprietary or confidential material of the Company (and
all reproductions thereof).


You acknowledge your continuing obligations under your Employee Proprietary
Information and Inventions Agreement ("PIIA"), which include but are not limited
to the obligation to refrain from any unauthorized use or disclosure of any
confidential or proprietary information of the Company, as well as the
obligation to not solicit (directly or indirectly) the Company's employees for a
period of one year (12 months). Failure to comply with this provision shall be a
material breach of this Agreement. You also acknowledge your continuing
obligations under your Mutual Agreement to Binding Arbitration ("the Arbitration
Agreement"). Copies of the PIIA and Arbitration Agreement are enclosed herewith.
Finally, you acknowledge that you must comply with all conditions of the
Release, and failure to comply with such conditions shall be a material breach
of this Agreement.


You agree not to disparage the Company, or the Company's officers, directors,
employees, shareholders and agents, affiliates and subsidiaries in any manner
likely to be harmful to them or their business, business reputation or personal
reputation; provided that you will respond accurately and fully to any question,
inquiry or request for information when required by legal process. The Company
agrees that the officers and directors will refrain from making statements that
disparage your reputation. Failure to comply with this provision shall be a
material breach of this Agreement.


For purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code"), each salary continuation payment under Section 2 is hereby
designated as a separate payment. If the Company determines that you are a
"specified employee" under Section 409A(a)(2)(B)(i) of the Code at the time of
your separation from service (as defined below), then (i) the salary
continuation payments under this Agreement, to the extent that they are subject
to Section 409A of the Code, will commence during the seventh month after your
separation from service (ii) the installments that otherwise would have been
paid during the first six months after your separation from service will be paid
in a lump sum when the salary continuation payments commence and (iii) any other
payments or benefits to which you become entitled under this Employment
Agreement, or under any agreement or plan referenced herein, in connection with
your separation from service that constitute deferred compensation subject to
Section 409A of the Code, shall not be made or commence until the earliest of
(i) the expiration of the six (6) month period measured separation from service;
or (ii) the date of your death following such separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you, including (without limitation) the
additional twenty percent (20%) tax for which you would otherwise be liable
under Section 409A(a)(1)(B) of the Code in the absence of such deferral. Upon
the expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to you or your
beneficiary in one lump sum (without interest).


Any termination of your employment is intended to constitute a "separation from
service" and will be determined consistent with the rules relating to a
"separation from service" as such term is defined in Treasury Regulation Section
1.409A-1. To the extent that any provision of this Agreement is ambiguous as to
its compliance with Section 409A of the Code, the provision will be read in such
a manner so that all payments hereunder comply with Section 409A of the Code.
Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement is
determined to be subject to Section 409A of the Code, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any




--------------------------------------------------------------------------------




other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which you
incurred such expenses, and in no event shall any right to reimbursement or the
provision of any in-kind benefit be subject to liquidation for exchange for
another benefit.


This Agreement, together with the PIIA and Arbitration Agreement, and the
attached Exhibit A, is the full and final expression of our agreement regarding
the termination of your employment with Amyris, and supersedes all prior
discussions or agreements between us (written or oral) regarding the termination
of your employment. This Agreement cannot be changed or modified, in whole or in
part, other than in writing signed by both you and an authorized representative
of Amyris. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and Amyris, and inure to the benefit of both
you and Amyris, and your and its heirs, successors and assigns. Any waiver of a
breach of this Agreement shall be in writing and shall not be deemed to be a
waiver of any successive breach. For purposes of construing this Agreement, any
ambiguities shall not be construed against either party as the drafter. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question will be modified so as to be rendered
enforceable in a manner consistent with the intent of the parties insofar as
possible. This Agreement shall in all respects be governed by and construed in
accordance with the laws of the State of California (including all matters of
construction, validity and performance), without regard to conflicts of law
principles. This Agreement may be executed in counterparts which shall be deemed
to be part of one original, and facsimile signatures shall be equivalent to
original signatures.


To accept this Agreement, please sign and date this letter and return it to
Debra Thompson by June 27, 2012. (An extra copy for your records is enclosed.)




/s/ John Melo                        June 18, 2012        
John Melo                        Date
Chief Executive Officer


Enclosures:
Proprietary Information and Inventions Agreement
Mutual Agreement to Binding Arbitration
Disclosure Under Title 29 U.S. Code Section 626(f)(1)(H)




By signing this letter, I, Neil Renninger, acknowledge that I have had the
opportunity to review this Agreement, that I understand the terms of the
Agreement, and that I voluntarily agree to all of the terms in this Agreement.




/s/ Neil Renninger                    6/18/12        
Neil Renninger                        Date






--------------------------------------------------------------------------------




Exhibit A


RELEASE


In consideration of the severance benefits (the "Severance Benefits") offered to
me by Amyris, Inc. (the "Employer") pursuant to my Agreement with Employer dated
June 18, 2012 (the "Agreement") and in connection with the termination of my
employment, I agree to the following general release (the "Release").


1. On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever generally release and discharge Employer,
its current, former and future parents, subsidiaries, affiliated companies,
related entities, employee benefit plans, and their fiduciaries, predecessors,
successors, officers, directors, shareholders, agents, employees and assigns
(collectively, the "Company") from any and all claims, causes of action, and
liabilities up through the date of my execution of the Release. The claims
subject to this release include, but are not limited to, those relating to my
employment with Employer and/or any predecessor or successor to Employer and the
termination of such employment. All such claims (including related attorneys'
fees and costs) are barred without regard to whether those claims are based on
any alleged breach of a duty arising in statute, contract, or tort. This
expressly includes waiver and release of any rights and claims arising under any
and all laws, rules, regulations, and ordinances, including, but not limited to:
Title VII of the Civil Rights Act of 1964; the Older Workers Benefit Protection
Act; the Americans With Disabilities Act; the Age Discrimination in Employment
Act; the Fair Labor Standards Act; the National Labor Relations Act; the Family
and Medical Leave Act; the Employee Retirement Income Security Act of 1974, as
amended ("ERISA"); the Workers Adjustment and Retraining Notification Act; the
California Fair Employment and Housing Act (if applicable); the provisions of
the California Labor Code (if applicable); the Equal Pay Act of 1963; and any
similar law of any other state or governmental entity. The parties agree to
apply California law in interpreting the Release. Accordingly, I further waive
any rights under Section 1542 of the Civil Code of the State of California or
any similar state statute. Section 1542 states: "A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which, if known to him, must have
materially affected his settlement with the debtor."


2. This Release does not extend to, and has no effect upon, any benefits that
have accrued, and to which I have become vested, under any employee benefit plan
within the meaning of ERISA sponsored by the Company.


3. In understanding the terms of the Release and my rights, I have been advised
to consult with an attorney of my choice prior to executing the Release. I
understand that nothing in this Release is intended to constitute an unlawful
release or waiver of any of my rights under any laws and/or to prevent, impede,
or interfere with my ability and/or rights, if any: (a) under applicable
workers' compensation laws; (b) to seek unemployment benefits; (c) to file a
charge or complaint with a government agency such as but not limited to the
Equal Employment Opportunity Commission, the National Labor Relations Board, or
any applicable state agency; (d) provide truthful testimony if under subpoena to
do so, (e) file a claim with any state or federal agency or to participate or
cooperate in such a matter, and/or (f) to challenge the validity of this
release. Furthermore, notwithstanding any provisions and covenants herein, the
Release shall not waive (a) any rights to indemnification I may have as an
officer of Employer or otherwise in connection with my employment with Employer,
under Employer's bylaws or other governing instruments or any




--------------------------------------------------------------------------------




agreement addressing such subject matter between Employer and me (including any
fiduciary insurance policy maintained by Employer under which I am covered) or
under any merger or acquisition agreement addressing such subject matter, (b)
any obligations owed to me pursuant to the Agreement, (c) my rights of insurance
under any liability policy covering Employer's officers (in addition to the
rights under subsection (a) above), or (d) any accrued but unpaid wages; any
reimbursement for business expenses pursuant to Employer's policies for such
reimbursements, any outstanding claims for benefits or payments under any
benefit plans of Employer or subsidiaries, any accrued but unused vacation, any
ongoing agreements evidencing outstanding equity awards granted to me, any
obligations owed to me pursuant to the terms of outstanding written agreements
between myself and Employer and any claims I may not release as a matter of law,
including indemnification claims under applicable law. To the fullest extent
permitted by law, any dispute regarding the scope of this general release shall
be resolved through binding arbitration pursuant to Section 11 below, and the
arbitration provision set forth in the Agreement.


4. I understand and agree that Employer will not provide me with the Severance
Benefits unless I execute the Release. I also understand that I have received or
will receive, regardless of the execution of the Release, all wages owed to me
together with any accrued but unused vacation pay, less applicable withholdings
and deductions, earned through my termination date.


5. As part of my existing and continuing obligations to Employer, I have
returned to Employer all documents (and all copies thereof) and other property
belonging to Employer that I have had in my possession at any time, including
but not limited to files, notes, drawings, records, business plans and
forecasts, financial information, specification, computer-recorded information,
tangible property (including, but not limited to, computers, laptops, pagers,
etc.), credit cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any proprietary or confidential
information of Employer (and all reproductions thereof). I understand that, even
if I did not sign the Release, I am still bound by any and all
confidential/proprietary/trade secret information, non-disclosure and inventions
assignment agreement(s) signed by me in connection with my employment with
Employer, or with a predecessor or successor of Employer, pursuant to the terms
of such agreement(s).


6. I represent and warrant that I am the sole owner of all claims relating to my
employment with Employer and/or with any predecessor of Employer, and that I
have not assigned or transferred any claims relating to my employment to any
other person or entity.


7. I agree to keep the Severance Benefits and the provisions of this Release
confidential and not to reveal their contents to anyone except my lawyer, my
spouse or other immediate family member, and/or my financial consultant, or as
required by legal process or applicable law.


8. I understand and agree that the Release shall not be construed at any time as
an admission of liability or wrongdoing by either the Company or me.


9. I understand and agree that the Release shall not be construed at any time as
an admission of liability or wrongdoing by either the Company or myself.


10. I agree that I will not make any negative or disparaging statements or
comments, either as fact or as opinion, about the Company, its employees,
officers, directors, shareholders, vendors, products or services, business,
technologies, market position or performance. Nothing in




--------------------------------------------------------------------------------




this paragraph shall prohibit me from providing truthful information in response
to a subpoena or other legal process. I agree that I will not engage in any
activity that in the judgment of Employer, presents or would reasonably be
expected or perceived to present a conflict of interest with my role as a member
of the Board of Directors of Employer. Without limiting the generality of the
foregoing, I acknowledge that, as a member of the Board of Directors of the
Company, I am bound by my duties as a director and by Employer's Corporate
Governance Principles, and I agree, in accordance with such duties and the
Corporate Governance Principles, if I enter into any employment, consulting or
advisory relationship with any other party, I will offer to tender my
resignation as a director to the Nominating and Governance Committee of the
Board so that the Board, through the Nominating and Governance Committee, may
review the appropriateness of my continued Board membership. I further agree
that, consistent with Corporate Governance Principles, I will tender my
resignation from the Board if the Chair of Nominating and Governance Committee
determines, in its discretion provided however such discretion shall not be
exercised arbitrarily, that my continued membership on the Board not be
appropriate in light of such relationship.


11. Any controversy or any claim arising out of or relating to the
interpretation, enforceability or breach of the Release shall be settled by
arbitration in accordance with the arbitration provision of the Agreement. If
for any reason the arbitration procedure set forth in the Agreement is
unavailable, I agree to arbitration under the employment arbitration rules of
the American Arbitration Association or any successor hereto. The parties
further agree that the arbitrator shall not be empowered to add to, subtract
from, or modify, alter or amend the terms of the Release. Any applicable
arbitration rules or policies shall be interpreted in a manner so as to ensure
their enforceability under applicable state or federal law.


12. I agree that I have had at least seven (7) calendar days in which to
consider whether to execute the Release, no one hurried me into executing the
Release during that period, and no one coerced me into executing the Release. I
understand that the offer of the Severance Benefits and the Release shall expire
on the seventh (7th) calendar day after my employment termination date if I have
not accepted it by that time. I further understand that Employer's obligations
under the Release shall become effective immediately after I have timely
delivered it to Employer (the "Effective Date"). I understand that the Severance
Benefits will become available to me after the Effective Date.


13. In executing the Release, I acknowledge that I have not relied upon any
statement made by Employer, or any of its representatives or employees, with
regard to the Release unless the representation is specifically included herein.
Furthermore, the Release and the Agreement contain our entire understanding
regarding eligibility for and the payment of severance benefits and supersedes
any or all prior representations and agreements regarding the subject matter.
Once effective and enforceable, this agreement can only be changed by another
written agreement signed by me and an authorized representative of Employer.


14. Should any provision of the Release be determined by an arbitrator, court of
competent jurisdiction, or government agency to be wholly or partially invalid
or unenforceable, the legality, validity and enforceability of the remaining
parts, terms, or provisions are intended to remain in full force and effect.
Specifically, should a court, arbitrator, or agency conclude that a particular
claim may not be released as a matter of law, it is the intention of the parties
that the general release and the waiver of unknown claims above shall otherwise
remain effective to release any and all other claims. I acknowledge that I have
obtained sufficient information to intelligently exercise my own judgment
regarding the terms of the Release before executing the Release.




[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT FOLLOWS]






--------------------------------------------------------------------------------




EXECUTIVE'S ACCEPTANCE OF RELEASE


BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING: I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I HAVE
OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT. I
HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT, AND
I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.


Date delivered to employee: June 18, 2012.


Deadline for returning release: July 12, 2012


(DO NOT RETURN RELEASE BEFORE JULY 1, 2012)


Executed this 1st day of July, 2012


/s/ Neil Renninger    
Signature


Neil Renninger        
Name (Please Print)




[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT]




